Newburger, J. (dissenting).
This is an appeal from an order substituting indemnitors as parties defendant, in the place of the sheriff. It appears that judgment had been entered herein, in favor of the plaintiff and against the defendant, before the order of substitution was made. As the statute under which this proceeding is instituted, is clearly in derogation of the common law and common right, it must be strictly construed. Hayes v. Davidson, 98 N. Y. 19. The plaintiff having prosecuted his action to judgment, the indemnitors cannot be substituted while such judgment is in force, the order appealed from must be reversed, and the motion to. substitute indemnitors, denied, with costs.
Order affirmed.